Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made on October 12, 2020 by and
between Bespoke Extracts, Inc., a Nevada corporation (the “Company”) and Yaniv
Rozen (the “Executive”).

 

WHEREAS, the Company wishes to engage the Executive pursuant to the terms and
conditions of this Agreement and Executive wishes to be engaged by the Company
pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.       Engagement. The Company will engage Executive, and Executive accepts
engagement with the Company, upon the terms and conditions set forth in this
Agreement, for the period commencing as of the date of this Agreement and ending
as provided in Section 5 (the “Engagement Period”).

 

2.       Position and Duties. During the Engagement Period, Executive will
serve, on an independent contractor/consultant basis, as the Chief Operating
Officer of the Company. In such position, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by the
Board, which duties, authority, and responsibility are consistent with the
Executive’s position. Executive may engage in other business activities during
the Engagement Period.. Executive will report directly to the Board of the
Company. Subject to the foregoing, Executive will perform his duties and
responsibilities to the best of his abilities in a trustworthy and businesslike
manner.

 

3.       Compensation and Benefits.

 

(a)       Compensation. Subject to Section 4, the Company shall pay Executive a
fee (“Fee”) of $3,000 per month, payable monthly in arrears.

(b)       Reimbursement of Expenses. During the Engagement Period, the Company
will reimburse Executive for all reasonable out-of-pocket expenses necessarily
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses. Reimbursement
by the Company for the expenses set forth above will be subject to the Company’s
requirements with respect to reporting and documentation of such expenses.

 

4.       Performance Bonuses and Increases in Fee. The Company shall issue to
Executive shares of common stock, and increase the Fee of Executive during the
Engagement Period, as follows:

 

(a) Within five business day of the end of the fourth quarter of 2020, (i) if
the Company’s average sales were at least $50,000 per month, for such quarter,
the Company shall issue to Executive 500,000 shares of common stock; or (ii) if
the Company’s average sales were at least $100,000 per month for such quarter,
the Company shall issue to Executive 750,000 shares of common stock;

 

(b) Within five business day of the end of the first quarter of 2021, (i) if the
Company’s average sales were at least $100,000 per month for such quarter, the
Company shall issue to Executive 750,000 shares of common stock, or (ii) if the
Company’s average sales were at least $150,000 per month for such quarter, the
Company shall issue to Executive 1,000,000 shares of common stock, and will
increase Executive’s Fee to $5,000 per month effective commencing at the end
such quarter;

 

(c) Within five business days of the end of the second quarter of 2021, (i) if
the Company’s average sales were at least $200,000 per month, for such quarter,
the Company shall issue to Executive 1,500,000 shares of common stock, or (ii)
if the Company’s average sales were at least $300,000 per month, for such
quarter, the Company shall issue to Executive 2,000,000 shares of common stock;
and

 

(d) Within five business days of the end of the third quarter of 2021, (i) if
the Company’s average sales were at least $300,000 per month, for such quarter,
the Company shall issue to Executive 2,000,000 shares of common stock; or (ii)
if the Company’s average sales were at least $500,000 per month, for such
quarter, the Company shall issue to Executive 3,000,000 shares of common stock,
and will increase Executive’s Fee to $7,000 per month effective commencing at
the end such quarter;

 





 

 

 

All share amounts in this Agreement are subject to adjustment for stock splits,
stock dividends, and similar transactions. Executive acknowledges that any
shares Executive may receive under this Agreement will be restricted securities
under the Securities Act of 1933, as amended (the “Securities Act”), and may not
be sold unless registered under the Securities Act or pursuant to an exemption
from such registration.

 

5.       Termination. The Engagement Period will commence as of the date of this
Agreement and will continue until the one year anniversary of the date hereof,
and will automatically renew for additional one year periods, provided that
either party may terminate this Agreement at any time upon written notice.

  

6.       Confidential Information. Executive acknowledges that the information,
observations and data that have been or may be obtained by him during his
engagement with the Company, prior to and after the date of this Agreement
concerning the business or affairs of the Company (collectively, “Confidential
Information”) are and will be the property of the Company. Therefore, Executive
agrees that he will not disclose to any unauthorized Person or use for the
account of himself or any other Person any Confidential Information without the
prior written consent of the Company (by the action of the Board), unless and to
the extent that such Confidential Information has become generally known to and
available for use by the public other than as a result of Executive’s improper
acts or omissions to act, or is required to be disclosed by law. Executive will
deliver or cause to be delivered to the Company at the termination of the
Engagement Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) containing or relating to Confidential Information
or the business of any Company which he may then possess or have under his
control.

 

7.       Enforcement. The Company and Executive agree that if, at the time of
enforcement of Section 6, a court holds that any restriction stated in any such
Section is unreasonable under circumstances then existing, then the maximum
period, scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area. Because Executive’s services
are unique and because Executive has access to information of the type described
in Section 6, the Company and Executive agree that money damages would be an
inadequate remedy for any breach of Section 6. Therefore, in the event of a
breach of Section 6, Company may, in addition to other rights and remedies
existing in their favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions of Section 6. The provisions of
Section 6 are intended to be for the benefit of the Company and its successors
and assigns, each of which may enforce such provisions and each of which (other
than the Company) is an express third-party beneficiary of such provisions and
this Agreement generally. Section 6 will survive and continue in full force in
accordance with their terms notwithstanding any termination of the Engagement
Period.

 

 

8.       Other Representations and Warranties of Executive. Executive represents
and warrants to the Company as follows:

 

(a)       Other Agreements. Executive is not a party to or bound by any
engagement, non-compete, non-solicitation, nondisclosure, confidentiality or
similar agreement with any other Person which would materially affect his
performance under this Agreement.

 

(b)       Authorization. This Agreement when executed and delivered shall
constitute a valid and legally binding obligation of Executive, enforceable
against Executive in accordance with its terms.

 

9.       Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement.

 

10.       Certain Definitions. When used herein, the following terms shall have
the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more of its intermediaries, controls, is controlled
by or is under common control with such Person.

 



2

 



   

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

  

 

11.       Miscellaneous.

 

(a)       Notices. All communications or notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been given (to such
address, including email address previously used for communications between the
parties or otherwise reasonably used for such notice) (a) on the date of
personal delivery or email to the recipient or an officer of the recipient, or
(b) when sent by telecopy or facsimile machine on the date of such confirmed
facsimile or telecopy transmission, or (c) when properly deposited for delivery
by a nationally recognized commercial overnight delivery service.

 

(b)       Amendment and Waiver. No modification, amendment or waiver of any
provision of this Agreement will be effective unless such modification,
amendment or waiver is executed by the Company (with the approval of the Board)
and Executive. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c)       Severability. Without limiting the relevant terms of this Agreement,
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of any other provision of this Agreement in such jurisdiction or
affect the validity, legality or enforceability of any provision in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
that jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained in this Agreement.

 

(d)       Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof.

 

(e)       Successors and Assigns. This Agreement will bind and inure to the
benefit of and be enforceable by the Company, Executive and their respective
assigns; provided that Executive may not assign his rights or delegate his
duties under this Agreement without the prior written consent of the Company.

 

(f)       Counterparts. This Agreement may be executed simultaneously in two or
more counterparts each of which may be an electronically transmitted copy which
shall be deemed an original, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together will constitute
one and the same Agreement.

 

(g)       Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation. The use of the
words “or,” “either” or “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. The parties
agree that prior drafts of this Agreement shall be deemed not to provide any
evidence as to the meaning of any provision hereof or the intent of the parties
hereto with respect hereto.

 



3

 



 

(h)       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
SOLELY AND EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. THE PARTIES
HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREE THAT ANY SUIT OR PROCEEDING
ARISING DIRECTLY AND/OR INDIRECTLY PURSUANT TO OR UNDER THIS AGREEMENT SHALL BE
BROUGHT SOLELY IN A FEDERAL OR STATE COURT LOCATED IN THE CITY, COUNTY AND STATE
OF NEW YORK. BY ITS EXECUTION HEREOF, THE PARTIES HEREBY COVENANT AND
IRREVOCABLY SUBMIT TO THE IN PERSONAM JURISDICTION OF THE FEDERAL AND STATE
COURTS LOCATED IN THE CITY, COUNTY AND STATE OF NEW YORK AND AGREE THAT ANY
PROCESS IN ANY SUCH ACTION MAY BE SERVED UPON ANY OF THEM PERSONALLY, OR BY
CERTIFIED MAIL OR REGISTERED MAIL UPON THEM OR THEIR AGENT, RETURN RECEIPT
REQUESTED, WITH THE SAME FULL FORCE AND EFFECT AS IF PERSONALLY SERVED UPON THEM
IN NEW YORK CITY. THE PARTIES HERETO EXPRESSLY AND IRREVOCABLY WAIVE ANY CLAIM
THAT ANY SUCH JURISDICTION IS NOT A CONVENIENT FORUM FOR ANY SUCH SUIT OR
PROCEEDING AND ANY DEFENSE OR LACK OF IN PERSONAM JURISDICTION WITH RESPECT
THERETO. IN THE EVENT OF ANY SUCH ACTION OR PROCEEDING, THE PARTY PREVAILING
THEREIN SHALL BE ENTITLED TO PAYMENT FROM THE OTHER PARTY HERETO OF ALL OF ITS
REASONABLE COUNSEL FEES AND DISBURSEMENTS.

   

(i)       WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION
OR ENFORCEMENT THEREOF.

 

 (j)       Actions by the Company. Any action, election or determination by the
Board or any committee of the Board pursuant to or relating to this Agreement
will be effective if, and only if, it is taken or made by (or with the prior
approval of) a majority of the members of the Board who are not at the time
engageees of the Company.

 

(k)       Section 409A. The Company and Executive intend for this Agreement
either to satisfy the requirements of Section 409A of the Code and all
applicable guidance promulgated thereunder (“Section 409A”) or to be exempt from
the application of Section 409A, and this Agreement shall be construed and
interpreted accordingly. If this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the Company and Executive hereby agree to amend or to clarify this
Agreement in a timely manner so that this Agreement either satisfies the
requirements of Section 409A or is exempt from the application of Section 409A
while best preserving the intention of the parties as evidenced by the terms set
forth herein.

 

*****

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 

4

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:       BESPOKE EXTRACTS, INC.       /s/ Danil Pollack   Name: Danil
Pollack   Title: Chief Executive Officer       EXECUTIVE:       /s/ Yaniv Rozen
  Yaniv Rozen

 

 

5



 